Citation Nr: 1009648	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-19-560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issue on appeal.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in December 2009.  A 
transcript of the hearing is of record and associated with 
the claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's 
current hearing loss is related to active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.

The Veteran asserts that service connection for bilateral 
hearing loss is warranted based upon service incurrence.  He 
maintains that he was exposed to artillery fire, phosphorus 
bombs, and hand grenade explosions during World War II.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  Certain diseases, including 
sensorineural hearing loss, may be presumed incurred in 
service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  See Under Secretary for Health letter (October 4, 
1995)  (It is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.)  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

At the outset, it is important to note that service medical 
records are not available as they were presumably destroyed 
in a fire in the early 1970's at the National Personnel 
Records Center (NPRC).  An October 2007 Formal Finding of the 
Unavailability of Service Records is associated with the 
claims file.  This statement indicates that all procedures to 
obtain the Veteran's service records were followed, all 
efforts have been exhausted, that any further attempts to 
locate the records would be futile, and as a result the 
service records are unavailable.  "VA regulations do not 
provide that service connection can only be shown through 
medical records, but rather allow for proof through lay 
evidence."  Smith v. Derwinski, 2 Vet.App. 147, 148 (1992).  
However, the apparent destruction of Government records does 
not create an "adverse presumption" against the Government.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and 
Cromer v. Nicholson, 19 Vet. App. 215, 218 (2005); affirmed 
455 F.3d 1346 (2006).  

VA outpatient treatment records from February 2007 to July 
2007 are associated with the claims folder.  These records 
show the Veteran has been treated for hearing loss and fitted 
for hearing aids and follow-up.  

An October 2007 Report of Contact was associated with the 
claims folder.  This Report of Contact was made to the 
Veteran to inquire as to whether he had additional 
information regarding his service medical records.  He stated 
that his service medical records were part of the "fire."  
However, he did report that his military occupation in World 
War II was construction topography and bridge builder a few 
days after the Normandy Invasion.  

Medical records dated January 2008 from R.H., MD, were 
associated with the claims folder.  The record showed that 
the Veteran was 83 years old with chronic, progressive 
hearing loss and diminished speech discriminating ability.  
The Veteran indicated that he had been exposed to loud weapon 
fire and explosions during military service in World War II.  
He noted some ringing and hearing loss after that which had 
gradually progressed to its current point.  He had two 
different hearing aids from VA.  He stated that the hearing 
aids did not help him too much.  Physical examination 
revealed moderate to severe binaural high frequency 
sensorineural hearing loss.  Speech discrimination was 56 
percent on the right and 44 percent on the left.  (less than 
94 percent for disability due to impaired hearing pursuant to 
38 C.F.R. § 3.386)  The diagnostic impression was bilateral 
sensorineural hearing loss.  The physician stated that the 
Veteran's hearing loss, evidence of poor discriminating 
ability and poor discrimination testing was probably related 
to his military service and exposure to loud weapon fire and 
explosions during World War II.  He recommended that the 
Veteran continue hearing aid usage and return to the clinic 
as needed.  

The Veteran submitted copies of internet articles on combat 
engineers and the unit he was assigned.  The articles did not 
relate specifically to the Veteran or acoustical trauma he 
may have sustained.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December2009.  He related 
that he was employed in commercial art prior to and after 
service and was not exposed to any noise.  He testified that 
he was sent overseas six days after the Normandy invasion and 
that he was a combat engineer.  He also was an artist who 
sketched the Germans' locations and made contour maps.  He 
stated that he was shelled, bombed, and remembers gunfire.  
He was subjected to phosphorus bombs and remembers being in a 
machine gun nest.  

As demonstrated above, there are no service treatment records 
on file to show that hearing loss was incurred during active 
duty.  However, this does not in itself preclude a grant of 
service connection.  Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).

In this regard, the Board has considered the Veteran's 
statements, his Travel Board hearing testimony, his VA 
treatment records, and his private doctor's statement.  The 
Veteran's statements, including his Travel Board testimony, 
indicates that he was exposed to phosphorus bombs, artillery 
fire, and hand grenade explosion.  He testified that he was 
an artist prior to and after service and was not exposed to 
noise during any time except during service.  In giving due 
consideration to the places, types, and circumstances of his 
service, noise exposure is conceded.  See 38 U.S.C.A. § 
1154(a).

Although there is more than a 50-year gap between discharge 
and initial treatment for hearing loss, competent evidence of 
record shows that the Veteran's currently- diagnosed hearing 
loss was incurred in active service.

Significantly, his January 2008 private treatment record from 
his private physician stated that the Veteran's hearing loss, 
evidence of poor discriminating ability, and poor 
discrimination testing is probably related to military 
service and his exposure to weapon fire and explosion during 
World War II.  His VA treatment records show that he 
presently wears hearing aids and has gotten them from VA 
since 2003.  

In considering the private medical opinion and the VA 
treatment records, contrasting the lack of evidence for many 
years, the Board finds that the evidence is in equipoise, and 
giving the benefit of the doubt to the Veteran, finds that 
the objective clinical evidence suggests that his bilateral 
hearing disability more likely than not began during his 
period of service.  Although the Board notes that he did not 
report a hearing loss disability for many years after service 
separation, the opinion from the private physician that the 
Veteran's exposure to loud weapon fire and explosions during 
World War II, coupled with his present treatment for hearing 
loss is sufficient to give him the benefit of the doubt.

Therefore, the Board finds, based on the Veteran's complaints 
and history of noise exposure, present VA treatment and the 
evidence reflecting hearing loss for VA purposes, that the 
doctrine of reasonable doubt supports a grant of service 
connection for bilateral hearing loss.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


